DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/633,313, filed on January 23, 2020 in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 23, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on May 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 31 October, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910598928.7 application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    450
    803
    media_image1.png
    Greyscale
Claims 1-7, 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,541,380 (Sung).
Regarding claim 1, Sung discloses an electronic device, 10 [7:43], comprising 

    PNG
    media_image2.png
    711
    721
    media_image2.png
    Greyscale
an organic light emitting diode (OLED) display panel, 200 [6:51], wherein the OLED display panel comprises 
a flexible polymer substrate, 103  [10:64-11:5] e.g., transparent PI,
a first inorganic layer, 104 [11:6-10] e.g., SiNx or SiOx or multiple layers or inorganic materials,
a second inorganic layer, 102 [11:6-10] e.g., SiNx or SiOx or multiple layers or inorganic materials, and 
an OLED array layer 222b [12:48]; and 
the first inorganic layer, 104, and the second inorganic layer, 102, formed 
Regarding claim 11 and referring to claim 1, Sung discloses an organic light emitting diode (OLED) display panel, 10, comprising: 
a flexible polymer substrate, 103  [10:64-11:5] e.g., transparent PI; 
a first inorganic layer, 104 [11:6-10] e.g., SiNx or SiOx or multiple layers or inorganic materials 
a second inorganic layer, 102 [11:6-10] e.g., SiNx or SiOx or multiple layers or inorganic materials
an OLED array layer, 222b [12:48];
wherein the first inorganic layer and the second inorganic layer formed on opposite surfaces of the flexible polymer substrate, and the OLED array layer formed on a side of the first inorganic layer away from the flexible polymer substrate, as shown.
Regarding claims 2 and 12 which depend upon claims 1 and 11, Sung teaches the OLED display panel further comprises an organic layer, 101 [10:64-11:5] e.g., transparent PI, formed on a side of the second inorganic layer, 102, away from the flexible polymer substrate, 103 as shown.
Regarding claims 3 and 13 which depend upon claims 2 and 12, Sung teaches the OLED display panel comprises at least one photosensitive region, 10H/OA [7:64-8:21], [8:33-50], the at least one photosensitive region of the OLED display panel formed with a recess, as shown, and the recess penetrates a portion of the organic 
Regarding claims 4 and 14 which depend upon claims 3 and 13, Sung teaches the recess penetrates through entire organic layer along the first direction, or the recess penetrates through the entire organic layer and a portion of the second inorganic layer along the first direction.
Regarding claims 5 and 15 which depend upon claims 3 and 13, Sung teaches the electronic device further comprises an optical sensor, 20 [7:64-8:21], disposed in the recess, as shown, and the optical sensor has a size along the first direction that is less than or equal to a depth of the recess along the first direction, as shown, where the recess is includes the penetration of 100/200/300 in Figure 2B.
Regarding claims 6 and 16 which depend upon claims 3 and 13, Sung teaches the OLED display panel further comprises a display region, DA [6:14-18], and the display region is disposed at a periphery of the photosensitive region, as shown in Figure 2B, or the photosensitive region overlaps the display region, as shown in Figure 1.
Regarding claims 7 and 17 which depends upon claims 2 and 12, Sung teaches the flexible polymer substrate and the organic layer are both polyimide layers, and the polyimide layers have a light transmittance greater than or equal to 90% at [10:64-11:5] where Examiner has interpreted transparent to include a light transmittance greater than or equal to 90%, c.f. U.S. 2017/0104048 at [0098].
Regarding claims 9 and 17 which depends upon claims 7 and 16, regarding the subject matter, “wherein the polyimide layers are formed by imidizing a polyamic acid In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here the claimed product, polyimide, appears to be the same or similar to that of the prior art because Sung polyimide layers are transparent.  Applicant is invited to come forward with evidence establishing an unobvious difference between the claimed PI product and the PI prior art product.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung and U.S. 2016/0141551 (Seo).

    PNG
    media_image3.png
    509
    645
    media_image3.png
    Greyscale
Regarding claims 8 and 18 which depend upon claim 7 and 16, Sung teaches that the inorganic layers may be a stacked multilayer structure at [11:6-11].  Sung teaches the second inorganic layer comprises a stacked layer of a first silicon oxide.

    PNG
    media_image4.png
    430
    671
    media_image4.png
    Greyscale
Sung does not teach the second inorganic layer comprises a stacked layer of a first silicon oxide layer and an amorphous silicon layer, and the amorphous silicon layer disposed between the first silicon oxide layer and the organic layer.
Seo is directed to improvements in barrier layer adhesion and reliability.  Referring to annotated Figure 10, Seo teaches the device of claim 1 (discussed below)  wherein the second inorganic layer, as annotated, comprises a stacked layer of a first silicon oxide layer, 1BL [0128, 134], and an amorphous silicon layer, 1IL and the amorphous silicon 
Seo does not teach the amorphous silicon layer disposed between the first silicon oxide layer and the organic layer.
Examiner notes there is a recognized problem in the art, delamination of barrier layers from organic materials, see Seo at [0095].  Seo teaches that the a-Si IL helps prevent delamination.  Examiner notes there are a finite number of configurations of the intermediate layer and the organic layer that improve the resistance to delamination.  Furthermore, an artisan could have tried each of the configurations with a reasonable chance of improving the delamination properties of the organic layer and the flexible polymer substrate from the oxide or nitride barrier layers.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the configuration of claims 7 or 16 wherein the amorphous silicon layer disposed between the first silicon oxide layer and the organic layer.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Claims 1, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding claim 1, Seo discloses an electronic device, see Figures 10 and 11, comprising 
an organic light emitting diode (OLED) display panel, 120 [0091], wherein the OLED display panel comprises 
a flexible polymer substrate, 2PL  [0127] e.g., PI,
a first inorganic layer, as annotated 2BL/2IL [0111] e.g. SiO/SiN,
a second inorganic layer, 1BL/1PL [0111] e.g., SiO/SiN, and 
an OLED array layer 120 [0091]; and 
the first inorganic layer and the second inorganic layer formed over opposite surfaces of the flexible polymer substrate,  as shown, and the OLED array layer formed on a side of the first inorganic layer away from the flexible polymer substrate, as shown.
Regarding claim 11 and referring to claim 1, Seo discloses organic light emitting (OLED) display panel, see Figures 10 and 11, comprising : 
a flexible polymer substrate, 2PL  [0127] e.g., PI; 
a first inorganic as annotated, 2BL/2IL [0111] e.g. SiO/SiN,
a second inorganic layer, 1BL/1PL [0111] e.g., SiO/SiN, and
an OLED array layer 120 [0091];
wherein the first inorganic layer and the second inorganic layer formed on opposite surfaces of the flexible polymer substrate, and the OLED array layer formed on a side of the first inorganic layer away from the flexible polymer substrate, as shown
Regarding claims 10 and 19 which depend upon claims 1 and 11, Seo teaches the first inorganic layer comprises a stacked layer of at least one second silicon oxide layer and at least one silicon nitride layer, and the at least one second silicon oxide layer located on one side adjacent to the flexible polymer substrate, as shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893